Citation Nr: 1635739	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1990 to July 1991, including in the southwest Asia theater of operations during the Persian Gulf War, and additional unverified U.S. Army Reserve service.  He also had a period of active duty for training (ACDUTRA) in the Persian Gulf from April 15-28, 2000.  The Veteran's period of U.S. Army service between December 1969 to May 1970 is considered dishonorable by the service department and VA is bound by that determination.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of service connection for a low back disability (which was characterized as L5-S1 herniated disk claimed as low back pain L5).  The Veteran disagreed with this decision in May 2008.  He perfected a timely appeal in March 2009.  A hearing was held at the RO in February 2010 before a Decision Review Officer (DRO) and a copy of the hearing transcript has been added to the record.  A Travel Board hearing was held at the RO in March 2011 before a Veterans Law Judge who subsequently retired from the Board and a copy of the hearing transcript has been added to the record.  After the Veteran requested another Board hearing before a different Veterans Law Judge, a Travel Board hearing was held at the RO in November 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript also has been added to the record.  Having reviewed the record evidence, the Board finds that the issue on appeal should be recharacterized as stated on the title page of this decision.

In May 2011 and in May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its May 2011 remand, the Board directed that the AOJ clarify the Veteran's dates of service and attempt to obtain updated treatment records.  The AOJ documented efforts to clarify the Veteran's dates of service in the claims file and the identified records subsequently were associated with the claims file.  In its May 2014 remand, the Board directed that the AOJ obtain an addendum opinion concerning the nature and etiology of the Veteran's low back disability and associate updated treatment records with the claims file.  The requested opinion was obtained in June 2014 and the identified records subsequently were associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In July 2015, the Board requested a medical opinion from a Veterans Health Administration (VHA) clinician concerning the nature and etiology of the Veteran's low back disability.  This opinion was provided in November 2015.  The Veteran and his representative were provided copies of this opinion in December 2015 correspondence from the Board and a 60-day period to respond.  See 38 C.F.R. § 20.903 (2015).  The Veteran's service representative responded by submitting an Informal Hearing Presentation (IHP) to the Board in May 2016.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence shows that the Veteran's low back disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by active service.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015); VAOPGCPREC 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in February 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his claimed disability is related to active service.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for a low back disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  The Board also obtained a VHA opinion concerning the nature and etiology of the Veteran's low back disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports and VHA opinion set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations and VHA opinion of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Low Back Disability

The Veteran essentially contends that he incurred a low back disability (which he characterized as low back pain at L5) during active service.  He alternatively contends that his low back disability existed prior to service and was aggravated (permanently worsened) by service.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim to the extent that it includes a claim of low back arthritis.

Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b), a Veteran is entitled to service connection for a disease that was present in service unless the disease was noted in an examination report at the time of entrance into service, or unless clear and unmistakable evidence shows that the Veteran contracted the disease prior to service and that the disease was not aggravated by service.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service, and (2) that the pre-existing disability was not aggravated during service.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a low back disability.  The Veteran essentially contends that he incurred a low back disability during active service.  He alternatively contends that his low back disability existed prior to service and was aggravated (permanently worsened) by service.  The record evidence does not support the Veteran's assertions regarding in-service aggravation of a pre-existing low back disability or an etiological link between his current low back disability and service.  It shows instead that, although a low back disability clearly and unmistakably existed prior to service, it was clearly and unmistakably not aggravated by service and otherwise is not related to service.  See 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.  With respect to the Veteran's assertion that his low back disability existed prior to service and was aggravated (permanently worsened) by service, the Board notes that his service treatment records show that, on a quadrennial physical examination completed in August 1990 while the Veteran was in the U.S. Army Reserve (USAR), it was noted that the Veteran "had back surgery for L5 radiculopathy [secondary to] prolapsed disc.  Still in rehabilitative [status-post] surgery phase.  Cannot perform full physical activity yet."

In a letter dated in November 1990 and included in the Veteran's service treatment records, a private clinician stated that the Veteran had undergone surgery for an L5-S1 herniated disc in May 1990.  This clinician also stated that, following his final post-operative visit, the Veteran had been released from medical care "and was on a satisfactory course."

In a "Statement Of Medical Examination And Duty Status," dated in May 2000 and included in the Veteran's service treatment records, it was noted that he had been treated while on active service in April 2000 in the emergency room (ER) of a military hospital for a lumbar strain injury.  This injury occurred in the line of duty because he was lifting a duffle bag when it happened.  This report noted:

Upon returning from active duty for training for overseas deployment (Kuwait), the [Veteran] aggravated his lower back by picking up his two duffle bags after they were unloaded from the aircraft.  The injury was initially caused by picking up a case of soda the wrong way earlier in the week of [training].  The injury went away both times with bed rest and aspirin but now has progressed to steady lower back pain.

The Veteran was placed on a temporary physical profile following this injury.

The record evidence also shows that, on private outpatient treatment in September 2002, the Veteran complained of 3 weeks of right low back pain.  Objective examination of the back showed reproducible pain over the right sacroiliac joint on flexion and extension of the right hip, mild local muscle spasm, and a normal range of motion in the legs.  The impression was right sacroiliitis.

A private magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine taken in April 2005 showed moderate sized left lateral disc herniation at L5-S1 with moderate to severe narrowing of the left lateral neural foramen and mild central stenosis, small right lateral disc herniation at L4-5 with some mild narrowing of the right lateral neural foramen.  Private records dated in April 2005 also show that the Veteran was seen by a private chiropractor for complaints of low back pain.

On private outpatient treatment on May 3, 2005, the Veteran complained of severe left leg pain.  A history of prior back surgery in 1990 and a subsequent successful return to work and Army service was noted.  The Veteran reported that he had noticed the onset of intermittent back pain approximately 3 years earlier.  He also reported a 2-month history of severe left leg pain that made it "difficult for him to do anything.  He has trouble sitting or sleeping."  Physical examination showed he was "in some distress avoiding pressure on the left side," good muscle strength, intact sensation, normal deep tendon reflexes, and positive straight leg raising on the left.  The Veteran's MRI was reviewed.  The assessment was left L5-S1 herniation.  The clinician stated that he offered the Veteran the option of surgery to treat his lumbar disc herniation and the Veteran accepted it.

The Veteran had surgery on his lumbar spine on May 11, 2005, at a private hospital.  The surgical report indicates that the pre-operative and post-operative diagnoses were L5-S1 recurrent herniated disc.  The procedure was L5-S1 laminectomy and discectomy.  The surgeon stated that there were no complications.

The Veteran was placed on a permanent physical profile for his degenerative joint disease of the lumbar spine, status-post prior surgeries, in September 2006.

In statements on his March 2006 substantive appeal (VA Form 9), the Veteran asserted that his low back pain had been continuous since his May 2000 in-service low back injury.

The Board notes that, although the Veteran was examined for VA disability compensation purposes in June 2010, it previously found this examination to be inadequate.  See also 38 C.F.R. § 4.2.  Accordingly, this examination was not used or relied upon by the Board in adjudicating the Veteran's claim.

On outpatient treatment in June 2011, the Veteran complained of low back pain.   He reported a recent flare-up of his longstanding low back pain.  The low back pain was not radiating.  There were no reported changes in bowel or bladder habits.  A history was noted of low back surgeries in 1990 and in 2005 "after a re-injury that had occurred in 2000."  Physical examination showed tenderness to palpation "across the low back," right greater than left, and normal movement of all extremities.  X-rays of the lumbar spine showed degenerative disc disease throughout, worse in the lower portion of the lumbar spine where there is intervertebral disc space narrowing and posterior facet hypertrophy.  The assessment was lumbago.

In December 2011, the private clinician who had been custodian of the Veteran's 1990 back surgery records notified VA that these records had been destroyed under a records retention schedule and were not available for review.

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in April 2012, the Veteran complained of constant low back pain since an injury experienced in 2000 and radicular left leg pain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's 2005 back surgery was noted.  He denied that flare-ups of low back pain impacted his thoracolumbar spine function.  There was functional impairment of the thoracolumbar spine due to less movement than normal and pain on movement.  Physical examination showed tenderness to palpation of the joints/soft tissues of the thoracolumbar spine, no guarding or muscle spasm, normal muscle strength, no muscle atrophy, normal deep tendon reflexes and sensation, negative straight leg raising, mild constant pain of the left lower extremity with involvement of the left sciatic nerve, and no bowel or bladder impairment or intervertebral disc syndrome.  The VA examiner opined that it was less likely than not that the Veteran's back condition was related to active service.  The rationale for this opinion was:

From the Veteran's history he had surgery in 2005 out of service for an acute disc herniation.  This would not be related to or caused by his in service back complaint and there is no indication that it has increased beyond the natural progression of the pathology.

The diagnosis was lumbar degenerative disc disease.

On outpatient treatment in January 2013, the Veteran denied any worsening symptoms but reported continued chronic low back pain.  The Veteran's prior back surgeries in 1990 and in 2005 were noted.  The assessment included lumbago.

In response to a request from the RO for a medical opinion, a VA clinician stated in June 2014 that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, and VBMS electronic paperless claims file.  This clinician opined that the Veteran's back condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its normal progression by an in-service event, injury, or illness.  The rationale for this opinion was:

Upon review of the medical record, it appears that the [Veteran] had an L5-S1 herniated disk that was operated on 5/18/1990.  He recovered but subsequently had a recurrent disk herniation and recurrence of back pain that led to a revision L5-S1 laminectomy and diskectomy on 5/11/2005.  At the time of the 2012 [VA] spine examination, the [Veteran] had presented some 22 years after his initial spine surgery in 1990, 12 years after the April 2000 line of duty injury and 7 years after his most recent revision spine surgery.  

Based on review of the available records, it does appear that the [Veteran] had a recurrence in his low back injury while in service from his initial injury in1990.  However, it is not uncommon for recurrent disk herniations to occur and this is likely due to the natural progress of the disease.  Recurrent disk herniation after successful diskectomy can occur even in the general population.  While he did experience a recurrence of low back injury after his initial surgery in 1990, I cannot state that the line of duty injury in 2000 aggravated his back injury beyond its natural disease progression without resorting to mere speculation.

Current regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if the VA clinician's June 2014 opinion is viewed in the light most favorable to the Veteran, this evidence does not establish service connection for a low back disability, including based on in-service aggravation of a pre-service disability.

In response to the Board's request for an opinion concerning the nature and etiology of the Veteran's low back disability, the VHA clinician stated in November 2015 that, based on a review of the medical records, the Veteran had L5-S1 disc herniation surgery in May 1990, "verifying that a preexisting low back disability was present prior to his entrance into the military."  The VHA clinician opined that this constituted clear and unmistakable evidence that a lumbosacral spine problem existed prior to the Veteran's entry on active service.  This clinician next opined:

It is my opinion that the medical records demonstrate [that] the injury of 2000 where he lifted soda and his duffle bags did not cause any permanent aggravation of the preexisting low back disability at the level of L5-S1.  The supporting evidence is that there was not any [] disc herniation symptom or treatment and [] his next problem with the low back did not develop until several year later following his leaving of active duty.

The VHA clinician acknowledged in his November 2015 opinion that an April 2005 MRI scan "showed a new L5-S1 disc herniated to the left side with foraminal stenosis and central stenosis.  It is my opinion that the foraminal stenosis and central stenosis existed previously to the surgery of May 2005.  This clinician finally opined that, given the length of time which elapsed between the Veteran's 3 low back problems (injuries in 2000 and 2002 and 2005 surgery), "there is no connection between his active duty military status, any injuries while on active duty, and the current disability of renewed herniated disc at L5-S1."

Having reviewed the record evidence, the Board finds that the Veteran's low back disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  See 38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304.  This finding is based on the Board's review of the medical evidence dated before, during, and after the Veteran's active service. It is unfortunate that the records of the Veteran's L5-S1 disc herniation surgery in May 1990, prior to his entry on to active service in November 1990, have been destroyed and are not available for review.  Nevertheless, the record evidence shows that he was unable to perform full physical activity at the time of a USAR physical examination in August 1990 because he still was in post-low back surgery rehabilitation at that time.  Thus, the Board finds it reasonable to infer from a review of the medical evidence that the Veteran was not accepted on to active service in sound condition in November 1990.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Board also finds it reasonable to infer from a review of the medical evidence that the Veteran's low back disability, which clearly and unmistakably existed prior to service, was not clearly and unmistakably aggravated by service.  Id.  A private clinician stated in November 1990 that, following his final post-operative visit, the Veteran had been released from medical care "and was on a satisfactory course" with respect to his low back.  This persuasively suggests that, although he was not accepted onto active service in sound condition, his low back surgery and post-surgical rehabilitation had resolved his prior low back problems.  The June 2014 VA clinician's opinion is too speculative to be considered probative evidence on the issue of in-service aggravation of a pre-existing low back disability (as discussed above).  The Board's finding concerning the lack of in-service aggravation of a pre-existing low back disability also is supported by the comprehensive medical opinion provided by the VHA clinician in November 2015.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Because there is clear and unmistakable (obvious or manifest) evidence that a low back disability existed prior to service and was not aggravated by service, the Board finds that aggravation of a pre-service low back disability may not be conceded and the presumption of in-service aggravation of pre-existing disability is rebutted.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also VAOPGCPREC 82-90 (July 18, 1990).  Thus, the Board finds that service connection for a low back disability is not warranted on the basis of in-service aggravation.

The Veteran also is not entitled to service connection for a low back disability on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  As noted, the Veteran alternatively contends that he incurred a low back disability during active service and experienced continuous low back disability since his service separation.   He also alternatively contends that his current low back disability is related to active service.  The record evidence does not support his assertions.  It shows instead that, although the Veteran currently experiences a low back disability, it is not related to active service.  The Veteran's available service treatment records indicate that, although he had pre-service low back surgery in May 1990 and subsequently injured his back while on active duty for training (ACDUTRA) in April 2000, his in-service low back complaints were acute, transitory, and resolved with treatment.  Although it is not entirely clear from a review of the Veteran's available service treatment records, it appears that he experienced, at worst, low back pain following an in-service low back injury while on ACDUTRA in April 2000.  The Board notes in this regard that the presence of a mere symptom (such as low back pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board also notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service medical records also do not support granting service connection for a low back disability on a direct basis.  They show instead that, although the Veteran currently experiences a low back disability (variously diagnosed as lumbago and degenerative disc disease), it is not related to active service or any incident of service.  It appears that, following his discharge from active service in July 1991, the Veteran did not seek treatment or complain of a low back disability until his period of ACDUTRA in April 2000, or nearly 9 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This finding is in accord with the VHA clinician's November 2015 opinion concerning the length of time between the Veteran's 3 identified low back problems in the record (May 1990 surgery, April 2000 injury, and September 2002 complaint of low back pain) as evidence against the claim.  Additionally, the April 2012 VA examiner opined that it was less likely than not that the Veteran's current low back disability (which he diagnosed as lumbar degenerative disc disease) was related to active service.  The November 2015 VHA clinician similarly opined that the Veteran's low back disability (which he diagnosed as renewed herniated disc at L5-S1) was not related to active service.  Both of these opinions were fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for a low back disability.  In summary, the Board finds that service connection for a low back disability is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309. 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a low back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the low back (low back pain, difficulty lifting) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

As noted elsewhere, the post-service medical evidence does not reflect complaints or treatment related to a low back disability for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1991) and initial reported symptoms related to a low back disability in approximately 2000 (a 9-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed VA disability compensation claims for service connection for disabilities of the rib, cervical spine, and left knee in July 1997 but did not claim service connection for a low back disability or make any mention of any relevant symptomatology.  He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim in January 2008.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no etiological link between a low back disability and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


